Exhibit 10.57 Sales ContractDecember 9, 2009 The Parties Buyer: Sanming Huajian Bioengineering Co., Ltd. Address: Jikou Neighborhood, Industrial Development Zone, Sanyuan Distrct, Sanming Tel: 0598-8523617, 0598-8321366 Contact: Lin Yingjian Bank: Agricultural Bank of China, Sanyuan Branch Account No.: 13830101040006233 And Supplier: Fuzhou Xianglong Food Addictives Co., Ltd. Address: 251, Wuyi Road (S), Fuzhou Tel: 0591-83267248 Contact: Bank: Industrial Bank, Taijiang Branch Account No.:117210102100012980 hereby enter into this Sales Contract after consultation and agree as follows: I. Items, quantity (in tons), prices and amounts Items Specifications Qty (ton) Unit price Total Angel Yeast N/A Brown sugar N/A Starch N/A total RMB 83,270 Yuan II. Product specifications and quality: The products are of Class-A quality by national standard. III. Point of delivery: The products shall be delivered at the Buyer’s plant. IV. Delivery time: The products shall be delivered between December 11, 2009 and December 14, 2009. V. Settlement of payment: The Buyer shall make payment to the Supplier within 30 days following receipt of products. VI. Transportation charges: The supplier shall be responsible for the transportation charges, which are included in the total price. VII.
